Title: Statement of Account with John March 1801, 29 September 1801
From: 
To: 


Georgetown, Potomac


1801
To John March


May
25
To
12 Paper Cases for Lrs: &c.
$ 4.00



30

Binding Cookery Book, 12mo:
0.50


June
24

Sewing & Covering 3 Manuscripts, Post 40.
3.00


July
21

Binding Blackstone, &c. 8vo. S. lettered
0.62½



"

Furbishing & lettering 2 vols.






Baltimore Advertiser
1.50



"

Making, &c. 8 Post. 40: Cases for Writings
16.00



24

½ Binding Nautical Almanack, 8vo.
0.50


Sept:
29

½ Binding 17 vols. Demy folio






Music Books, lettd. &c.
34.00



"

½ Binding 19 vols. folio News Papers, & arranging Do.
55.00




"

½ Binding in Calf St. Domingue, par Moreau, 2 vols. 40:
3.00



"

Binding in Calf 26 vols.






Encyclopedie Methodique, Demy 40: tooled & lettered at $2.25
 58.50






$176.62½


